Case 1:18-cv-01922-WJM-NYW Document 49 Filed 04/09/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No: 1:18-cv-01922-WJM-NYW


  UNITED CANNABIS CORPORATION
  a Colorado Corporation

  Plaintiff,

  v.

  PURE HEMP COLLECTIVE INC.,
  a Colorado Corporation

  Defendant.


   UNITED CANNABIS CORPORATION’S CONSENTED TO MOTION FOR LEAVE TO
                    FILE FIRST AMENDED COMPLAINT



          Pursuant to Fed. R. Civ. P. 15(a)(2) and D.C.Colo.LCivR 15.1, Plaintiff United Cannabis

  Corporation (“UCANN”) respectfully requests leave of the Court to file its First Amended

  Complaint to include additional allegations of infringement of U.S. Patent No. 9,730,911 (“the

  patent-in-suit”), relating to the United States Patent and Trademark Office (“PTO”) issuance of

  a certificate of correction to Patent Claim 31 on April 9, 2019. See Exhibit 1. Pure Hemp

  consents to UCANN filing its First Amended Complaint.


  I.      AMENDMENT IS PROPER BECAUSE PURE HEMP CONSENTS TO
          UCANN FILING ITS AMENDED COMPLAINT

          Under Rule 15(a)(2) of the Federal Rules of Civil Procedures, “a party may amend its

  pleading only with the opposing party’s written consent or the court’s leave.” “In the absence of

  any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of

  the movant, repeated failure to cure deficiencies by amendments previously allowed, undue



                                                 1.
Case 1:18-cv-01922-WJM-NYW Document 49 Filed 04/09/19 USDC Colorado Page 2 of 3




  prejudice to the opposing party by virtue of allowance of the amendment, futility of the

  amendment, etc.—the leave sought should, as the rules require, be ‘freely given.’ Carriker v.

  ISS Facility Servs., Inc., No. 12-CV-02365-WJM-KLM, 2013 WL 5200254, at *2 (D. Colo.

  Sept. 16, 2013) (quoting Foman v. Davis, 371 U.S. 178, 185 (1962)).

         “The non-moving party bears the burden of showing that the proposed amendment is

  sought in bad faith, that it is futile, or that it would cause substantial prejudice, undue delay or

  injustice.” Lariviere, Grubman & Payne, LLP v. Phillips, 07-cv-01723-WYD-CBS, 2010 WL

  2844361, at *13 (D. Colo. July 15, 2010), report and recommendation adopted, 2010 WL

  4818101 (D. Colo. Nov. 9, 2010). Here, Pure Hemp has provided UCANN with its written

  consent to UCANN filing its First Amended Complaint, attached hereto as Exhibit 2 (clean

  copy) and Exhibit 3 (redline copy). See Exhibit 4 (email from Pure Hemp consenting to filing of

  amended complaint) (highlighting added). Pure Hemp’s consent to this motion to amend the

  complaint is without prejudice to its filing of any defense, counterclaim, or other challenge in

  response to the allegations in UCANN’s amended complaint.

         This case is still at an early stage. Fact discovery is ongoing and will not close until sixty

  days after the Court’s claim construction order. Dkt. No. 24 at 7. The claim construction

  process has only just begun, with the parties’ identification of terms for construction and

  proposed constructions on March 19, 2019. Id. at 6. The claim construction hearing is projected

  to be held sometime in June 2019. Id. Moreover, a trial date has not been set.

         Given the early phase of this case and UCANN’s prompt motion to amend to incorporate

  the certificate of correction, there can be no undue prejudice or delay as a result of UCANN

  filing its First Amended Complaint.




                                                    2.
Case 1:18-cv-01922-WJM-NYW Document 49 Filed 04/09/19 USDC Colorado Page 3 of 3




  II.    AMENDMENT DOES NOT REQUIRE A SHOWING OF GOOD CAUSE

         The Scheduling Order contains no deadline for amendment of the pleadings, so there is

  no change to the scheduling order that would mandate a showing of good cause under Federal

  Rule of Civil Procedure 16(b)(4).

  III.   CONCLUSION

         Amendment is proper under Federal Rule of Civil Procedure 15(a)(2) because Pure Hemp

  has given its written consent. UCANN therefore respectfully requests the Court’s leave to file its

  Amended Complaint.

  Dated: April 9, 2019                                  Respectfully submitted,


                                                          /s/ Orion Armon

                                                        Orion Armon (34923)
                                                        COOLEY LLP
                                                        380 Interlocken Crescent Suite 900
                                                        Broomfield, CO 80021-8023
                                                        oarmon@cooley.com
                                                        Telephone: (720) 566-4000
                                                        Fax: (720) 566-4099

                                                        Counsel for United Cannabis Corporation


                                  CERTIFICATE OF SERVICE

         I hereby certify that on the date below, I electronically filed UNITED CANNABIS

  CORPORATION’S CONSENTED TO MOTION FOR LEAVE TO FILE FIRST

  AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system, which will

  send notification of such filing to the following email addresses:

  gourley@cclaw.com
  donnie@helegal.com

  Dated: April 9, 2019                                  Orion Armon



                                                   3.
